Citation Nr: 1023966	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  08-13 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
knee disability, diagnosed as right knee strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1989 to April 1992 
and from December 1993 to May 1998.  The Veteran also had 
active service in the Army Reserves from May 2005 to November 
2006.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2007 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The Veteran also requested a Travel Board hearing in 
connection with the current claim.  The hearing was scheduled 
and subsequently held in February 2010.  The Veteran 
testified before the undersigned Veterans Law Judge (VLJ) and 
the hearing transcript is of record.  The Veteran also 
submitted additional evidence in support of his claim at that 
time.  The submission of this evidence was accompanied by a 
waiver of RO jurisdiction.


FINDINGS OF FACT

1.  The Veteran's service-connected right knee disability is 
manifested by tenderness on ambulation, completely torn 
anterior cruciate and lateral collateral ligaments, 
intrasubstance degeneration of the posterior horn of the 
medial meniscus, possible early signs of degenerative 
arthrosis at the patellofemoral joint, slight lateral 
instability, internal derangement, chondromalacia and 
degenerative changes.  

2.  Range of motion of the right knee showed flexion to 130 
degrees and extension to 0 degrees.  There is objective 
evidence of pain on motion.   




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for a right knee disability manifested by limitation 
of extension are not met for any period of time covered by 
the appeal.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.321, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5261 (2009).

2.  The criteria for a separate 10 percent disability rating, 
but not higher, for painful limitation of flexion of the 
right knee are met for the entire period of time covered by 
the appeal.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.321, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5260 (2009).

3.  The criteria for a separate 10 percent disability rating, 
but not higher, for recurrent instability of the right knee 
are met for the entire period of time covered by the appeal.  
38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.321, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5257 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that the condition of his service-
connected right knee has worsened and that this decline 
warrants a higher disability evaluation.  The RO originally 
awarded the Veteran service connection for right knee strain 
in a rating decision dated December 1998.  The RO rated the 
Veteran's disability as non-compensably disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5299-5261, effective May 30, 
1998. 

The Veteran's particular right knee disability is not listed 
in the rating schedule.  However, 38 C.F.R. § 4.27 provides 
that unlisted disabilities can be rated analogously with the 
first two digits selected from that part of the Rating 
Schedule most closely identifying the part or system of the 
body involved, and the last two digits "99."  See also, 38 
C.F.R. § 4.20 (outlining principles related to analogous 
ratings).  The RO determined that the most closely analogous 
Diagnostic Code was 5261, limitation of extension of the 
knee.

The Veteran filed the current claim for an increased rating 
in November 2006.  The RO continued the Veteran's non-
compensable evaluation in a rating decision dated September 
2007.  The Veteran was notified of this decision and timely 
perfected an appeal.  Following the submission of additional 
evidence, the RO increased the Veteran's disability 
evaluation to 10 percent, effective November 23, 2006.  See 
March 2008 rating decision. 
 
Disability ratings are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations.  38 U.S.C.A.§ 1155 (West 2002); 38 
C.F.R. §§ 3.321(a), 4.1 (2009).  It is not expected that all 
cases will show all the findings specified; however, findings 
sufficiently characteristic to identify the disease and the 
disability and coordination of rating with impairment of 
function will be expected in all instances.  38 C.F.R. § 4.21 
(2009).

The present level of disability is of primary concern where, 
as here, an increase in an existing disability rating based 
on established entitlement to compensation is at issue.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).  Generally, "pyramiding," the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided.  38 
C.F.R. § 4.14 (2009).  A single rating will be assigned under 
the diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation due to pain which is supported by 
adequate pathology and evidenced by the visible behavior of 
the Veteran undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (2009).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (2009).  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59 (2009).

In determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  Based upon the guidance of the 
Court in Hart, the evidence does not show a variance in the 
signs and symptoms of the Veteran's service-connected right 
knee disability during the claim period such that staged 
ratings are for application.  However, for reasons explained 
below, the Board finds that the Veteran is entitled to 
separate evaluations based on (1) painful limitation of 
flexion of the right knee due to degenerative arthritis; and 
(2) recurrent lateral instability.    

The Veteran presented to Moncrief Army Community Hospital 
(MACH) in June 2005 with pain after his right knee "popped" 
during "non-combatives" training the previous day.  The 
Veteran's symptoms were exacerbated by walking and with full 
extension and flexion.  Upon physical examination, the 
examiner observed painful motion, decreased range of motion 
on flexion, and tenderness on ambulation.  No evidence of 
effusion, erythema, warmth, or lateral instability was found.  
The McMurray, Lachman, Drawer, and Apprehension Tests were 
negative.  The impression was right knee sprain, probable 
lateral collateral ligament (LCL).  The Veteran was 
prescribed a knee brace and axillary crutches.  He was also 
placed on physical profile for a period of approximately ten 
days.

The Veteran returned to MACH for additional care in July 
2005.  He indicated that the pain was exacerbated by extended 
activity, but he denied swelling, stiffness, locking, 
grating, or instability.  However, the Veteran reported 
buckling.  Upon physical examination, no evidence of 
swelling, deformity, effusion, erythema, tenderness, laxity, 
or crepitus was found.  The Veteran was noted to have full 
range of motion.  The impression was limb pain.  The examiner 
prescribed the Veteran a knee brace and placed him on 
physical profile for approximately one week.

A follow-up MACH treatment note dated December 2005 found the 
Veteran with subjective complaints of right knee pain.  The 
Veteran's past medical history was significant for a June 
2005 knee injury.  A notation on the treatment note indicated 
that the Veteran used crutches for seven days after this 
incident and then spent two weeks on physical profile.  At 
the time of the December 2005 examination, the Veteran 
reported intermittent knee pain lasting approximately 10 to 
30 minutes.  This pain, according to the Veteran, was 
exacerbated by lateral movement, twisting, kneeling, and 
standing.  The Veteran rated his pain as a "ten" on a scale 
of one to ten (with ten being the most severe).  The Veteran 
obtained some relief from these symptoms with rest.  It was 
noted that the Veteran wore a knee brace.  Upon physical 
examination, no evidence of swelling, redness, warmth, or 
joint stiffness was found.  The McMurray and Apley 
Compression Tests were negative and the examiner described 
the Veteran's right knee as normal and without evidence of 
muscle weakness.  Knee motion was normal.  A right knee x-ray 
taken at that time was normal.  The impression was joint 
pain, localized in the knee.    

The Veteran was afforded a VA Compensation and Pension (C&P) 
examination in July 2007.  The Veteran reported daily, 
intermittent right knee pain since the June 2005 in-service 
right knee injury.  The Veteran rated his pain as a "three" 
on a scale of one to ten.  Flare-ups occurred approximately 
three times per week for a period of three hours.  According 
to the Veteran, his pain was a "ten" on a scale of one to 
ten during flare-ups and he would avoid standing.  He also 
reported that the condition had no effect on his usual 
occupation except he was slower and more careful getting in 
and out of the truck.  He also avoided stepping to the side 
when pulling something.  The examiner was unable to estimate 
the additional loss of range of motion during flare-ups 
without resorting to mere speculation (in part because there 
was no evidence of flare-ups at the time of the examination).  
The Veteran also reported subjective complaints of cracking 
and popping, and stated that he wore a brace when running.  
The Veteran obtained some relief from his symptoms by taking 
Motrin one to two times per week.  

Upon physical examination, no evidence of tenderness, 
weakness, or painful motion was found.  The examiner noted 
that the Veteran's right knee was stable on varus/valgus 
testing.  Range of motion testing was to 130 degrees on 
flexion and to 0 degrees on extension.  No additional loss of 
range of motion was found with repetitive use.  X-rays of the 
right knee were negative, and the examiner diagnosed the 
Veteran as having right knee strain.  He had stable medial 
and lateral ligaments.  

The Veteran reported subjective complaints of right knee pain 
and laxity in October 2007.  Magnetic resonance imaging (MRI) 
of the Veteran's right knee taken at a VA medical facility 
was interpreted to show evidence of a complete tear of the 
LCL and the anterior cruciate ligament (ACL).  The examiner 
observed evidence of intrasubstance degeneration of the 
posterior horn of the medial meniscus, but there was no 
indication of a focal or discrete meniscal tear.  The 
examiner also noted possible early signs of degenerative 
arthrosis at the patellofemoral joint.  Laxity of the 
anterior cruciate ligament and lateral collateral ligament 
was also noted.  The diagnosis was anterior cruciate ligament 
and lateral collateral ligament and meniscal injury, right 
knee.  

The Veteran subsequently presented to a VA medical facility 
for an orthopedic consultation in November 2007.  A physical 
examination of the right knee revealed a "10-degree 
quadriceps lag/vastus medialis wasting" as well as laxity of 
the ACL and LCL.  The examiner also noted that x-rays of the 
right knee were normal, while an MRI scan revealed a torn ACL 
and LCL.  The impression was ACL, LCL, and meniscal injury, 
right knee, service-connected.  The examiner recommended 
surgical repair, but the Veteran declined.

A VA primary care treatment note dated May 2008 revealed that 
the Veteran had internal derangement of the right knee.  A 
follow-up treatment note dated August 2008 described this 
condition as "stable."

The Veteran underwent additional diagnostic testing at MACH 
in September 2008.  X-rays of the Veteran's right knee were 
negative, while an MRI scan was interpreted to show evidence 
of chondromalacia patella with an osteochondral defect, 
chondromalacia of the trochlea, a tiny subchondral 
cyst/lesion of the anterior aspect of the lateral femoral 
condyle, sprain/partial tear of the ACL, and a possible small 
inferior surface tear of the posterior horn of the medial 
meniscus.  Physical examination showed the medial and lateral 
complexes were normal.         

In April 2009, the Veteran was afforded a Medical Evaluation 
Board (MEB) contract examination.  He reported subjective 
complaints of right knee pain lasting five days per week for 
approximately one hour.  The Veteran described the pain as 
"aching, sharp, and sticking," and rated his pain as a 
"ten" on a scale of one to ten.  He also reported weakness, 
stiffness, giving way, lack of endurance, and fatigability.  
These symptoms were caused by physical activity and relieved 
in part by rest.  The Veteran denied having heat, redness, 
locking, and dislocation; he also denied having any 
functional impairment from this condition.

Upon physical examination, no evidence of edema, effusion, 
weakness, tenderness, redness, heat, subluxation, guarding of 
movement, crepitus, genu recurvatum, or locking pain was 
found.  Range of motion testing revealed flexion to 140 
degrees with pain at 140 degrees and extension to 0 degrees.  
According to the examiner, the Veteran's joint function was 
additionally limited after repetitive use by pain.  This pain 
had a "major functional impact."  But, there was no 
evidence of additional loss of joint function with pain, 
fatigue, weakness, lack of endurance, or incoordination on 
repetitive use.  There was no additional limitation in 
degree.  The impression was right knee strain with 
degenerative changes.  Objective factors noted by the 
examiner were pain on motion.  Shortly thereafter, in June 
2009, the Veteran was medically separated from the Army 
Reserves as a result of right knee instability secondary to 
degenerative joint disease (DJD) and ACL tear with associated 
medial meniscal injury.  

The Veteran testified in support of the current claim in 
February 2010.  Specifically, the Veteran indicated that he 
wore a knee brace daily when walking and that without it, he 
had a "noticeable limp."  Even with the brace, the Veteran 
reported fatigue when walking "for like a period over an 
hour."  The Veteran also reported subjective symptoms of 
pain, cracking, and popping, particularly when navigating 
steps.  The Veteran further testified that he experienced 
giving way when walking on uneven surfaces.  The Veteran 
obtained some relief from his symptoms with rest and 
Ibuprofen.  

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for a right knee disability under 
Diagnostic Code 5261 for any period of time covered by the 
appeal.  The Veteran is, however, entitled to separate 10 
percent disability ratings based on (1) limitation of flexion 
due to degenerative arthritis; and (2) recurrent lateral 
instability.

Diagnostic Code 5257 provides a 10 percent rating for slight 
recurrent subluxation or lateral instability.  A 20 percent 
rating is warranted for moderate recurrent subluxation or 
lateral instability, and a 30 percent rating is warranted for 
severe recurrent subluxation or lateral instability.  The 
Veteran is entitled to a separate 10 percent evaluation, but 
not higher, for recurrent instability for the entire period 
of time covered by this appeal.  In this regard, the Board 
notes that the Veteran has consistently reported giving way 
and laxity.  VA treatment records dated in October 2007, 
November 2007 and the April 2009 MEB examination report 
confirmed these findings.  Therefore, the Veteran is entitled 
to a 10 percent evaluation, but not higher, under Diagnostic 
Code 5257 for recurrent instability.

The Veteran is not, however, entitled to an evaluation in 
excess of 10 percent under Diagnostic Code 5257 for any 
period of time covered by the appeal.  The evidence does not 
reflect, nor can it be interpreted to reflect moderate or 
severe recurrent instability.  On the contrary, treatment 
records associated with the claims file show that the lateral 
ligaments were assessed in July 2007 as stable and the knee 
was stable on varus/valgus testing.  In September 2008, his 
medial and lateral complexes were assessed as normal.  While 
the Veteran has reported giving way and laxity, his 
statements were considered in assigning the 10 percent 
evaluation.  He has not reported that the impairment is 
either moderate or severe nor does the medical evidence show 
this to be the case.  Accordingly, the Board finds that the 
Veteran's symptoms under Diagnostic Code 5257 more nearly 
approximate the criteria for slight recurrent instability.

The Board must also consider whether the evidence of record 
shows a separate compensable rating for degenerative changes 
of the left knee is warranted.  When a knee disorder is 
already rated under Diagnostic Code 5257, a separate rating 
may be assigned if the Veteran has limitation of motion which 
is at least non-compensable under Diagnostic Codes 5260 
(limitation of flexion) or 5261 (limitation of extension).  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003; VAOPGCPREC 23-97 
(1997); VAOPGCPREC 09-98 (1998).  Diagnostic Code 5003 
requires that degenerative arthritis be established by x-ray 
findings.  Read together, Diagnostic Code 5003 and 38 C.F.R. 
§ 4.59 provide that painful motion due to degenerative 
arthritis, which is established by x-ray, is deemed to be 
limitation of motion and warrants the minimum compensable 
rating for the joint, even if there is no actual limitation 
of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).  

Here, the Veteran was already assigned a 10 percent 
evaluation for painful limitation of motion on extension.  
See July 2009 rating decision.  However, the Veteran is also 
entitled to a separate 10 percent evaluation for painful 
limitation of motion on flexion due to degenerative changes 
for the entire period of time covered by this appeal.  The 
Board acknowledges that there is objective evidence of record 
showing degenerative changes disease of the left knee.  See 
July 2007 and April 2009 examination reports.  Additionally, 
VA treatment records and contract examination reports 
documented evidence of painful, limited motion.  See December 
2005, July 2007, and April 2009 treatment records and 
examination reports.  Accordingly, the Board finds that the 
Veteran is entitled to a separate 10 percent disability 
rating, but not higher, for limitation of flexion of the 
right knee for the entire period of time covered by this 
appeal.  See Lichtenfels, supra; see also VAOPGCPREC 09-2004 
(2004) (permitting separate evaluations based on limitation 
of flexion (Diagnostic Code 5260) and extension (Diagnostic 
Code 5261)).

The Veteran is not, however, entitled to disability ratings 
in excess of 10 percent for limitation of flexion or 
extension of the right knee for any period of time covered by 
the appeal.  Limitation of motion is measured in terms of 
flexion (Diagnostic Code 5260) and extension (Diagnostic Code 
5261).  Normal range of motion for the knee is to zero 
degrees on extension and to 140 degrees on flexion.  See 38 
C.F.R. § 4.71a, Plate II (2009).  

Under Diagnostic Code 5260, a non-compensable rating is 
warranted where flexion of the knee is limited to 60 degrees.  
A 10 percent rating is warranted where flexion is limited to 
45 degrees, while a 20 percent rating is assigned where 
flexion is limited to 30 degrees.  A 30 percent evaluation is 
warranted where flexion is limited to 15 degrees.   

Under Diagnostic Code 5261, a non-compensable rating is 
warranted where extension of the knee is limited to five 
degrees.  A 10 percent rating is warranted where extension is 
limited to 10 degrees, while a 20 percent rating is warranted 
where extension is limited to 15 degrees.  A 30 percent 
rating is warranted where extension is limited to 20 degrees, 
and a 40 percent rating is assigned where extension is 
limited to 30 degrees.  A 50 percent rating is assigned where 
extension is limited to 45 degrees.
   
As noted above, the Veteran's range of motion on flexion was 
measured to be 130 or 140 degrees, while extension was to 0 
degrees.  While the evidence did show that he has painful, 
and in some instances limited motion, particularly on 
flexion, the limitation of motion is insufficient to warrant 
evaluations in excess of 10 percent for limitation of flexion 
or limitation of extension for any period of time covered by 
this appeal.  Motion is not limited to 30 degrees of flexion 
nor is extension limited to 15 degrees even taking into 
account pain on motion.  

The Board has also considered rating the Veteran's right knee 
disability under other pertinent diagnostic codes, but the 
bulk of these diagnostic codes are not applicable in the 
Veteran's case. 

Diagnostic Code 5256 is not for application in this case 
because there is no evidence that the Veteran has ankylosis.  
Diagnostic Code 5262 contemplates the rating of impairments 
of the tibia and fibula, while Diagnostic Code 5263 
contemplates the rating of genu recurvatum (acquired, 
traumatic, with weakness and insecurity in weightbearing 
objectively demonstrated).  There is no evidence of record to 
show that the Veteran was diagnosed with or treated for genu 
recurvatum or any impairments of the tibia or fibula.  Thus, 
these diagnostic code provisions are not applicable in this 
case.

The Board has considered whether Diagnostic Codes 5258 and 
5259 are potentially applicable in the Veteran's case in 
light of the fact that he had ligament and meniscal injuries 
and reported symptomatic residuals thereafter.  These 
particular diagnostic codes provide disability ratings for 
semilunar dislocated cartilage with frequent episodes of 
locking, pain, and effusion into the joint or for symptomatic 
residuals following the removal of semilunar dislocated 
cartilage.  
 
While the Veteran reported subjective reports of pain, lack 
of endurance, and fatigability, and there is objective 
evidence that the Veteran had a medial meniscal injury at the 
time of the April 2009 MEB examination, there is no evidence 
showing that the Veteran has a semilunar dislocated cartilage 
such that consideration would be warranted under Diagnostic 
Code 5258.  Likewise, although it has been recommended to the 
Veteran to undergo right knee surgery, he has declined this 
opportunity to date.  Therefore, Diagnostic Code 5259 is not 
applicable in this case.  

The Board notes, however, that even if the medial meniscal 
injury in this case warranted consideration under Diagnostic 
Code 5258, the Veteran is already assigned separate 
disability ratings under Diagnostic Codes 5257 (instability) 
and 5260, 5261, and 5003 (limitation of motion with 
degenerative arthritis).  These ratings reflect, in the 
Board's opinion, the manifestations of pain, weakness, 
stiffness, limitation of motion, instability, fatigue and 
flare-ups of pain.  Any attempt to assign an additional 
rating for the right knee under Diagnostic Codes 5258 or 5259 
would constitute impermissible pyramiding.  38 C.F.R. § 4.14.  

The Board has also considered whether there is additional 
functional loss due to flare-ups, fatigability, 
incoordination, and pain on movement.  See DeLuca, supra. The 
Veteran reported subjective symptoms of pain, weakness, 
stiffness, cracking, popping, easy fatigability, lack of 
endurance, and giving way, as well as occasional flare-ups.  
The medical evidence of record documented painful motion, 
decreased range of motion on flexion, tenderness on 
ambulation, completely torn anterior cruciate and lateral 
collateral ligaments, intrasubstance degeneration of the 
posterior horn of the medial meniscus, possible early signs 
of degenerative arthrosis at the patellofemoral joint, 
laxity, instability, vastus medialis wasting, internal 
derangement, chondromalacia, and degenerative changes.  In 
April 2009, the Veteran's joint function was found to be 
additionally limited after repetitive use by pain.  While the 
examiner noted that the pain had a "major functional 
impact," there was no evidence of additional loss of joint 
function due to pain, fatigue, weakness, lack of endurance, 
or incoordination on repetitive use.  

Although the Board acknowledges the significance of the April 
2009 MEB examiner's opinion in this regard, the Veteran's 
currently assigned disability ratings for instability and 
painful limitation of motion on flexion and extension due to 
degenerative changes contemplate the Veteran's functional 
loss due to pain as described by the April 2009 MEB examiner.    

The Board further finds that there is also no evidence that 
the manifestations of the Veteran's service-connected right 
knee disability are unusual or exceptional to demonstrate 
that the rating schedule is inadequate for determining the 
proper level of disability.  Furthermore, as there is no 
indication in the record as to why the Veteran's case is not 
appropriately rated under the schedular criteria, 
extraschedular consideration is not warranted in this case, 
particularly where, as here, the signs and symptoms of the 
Veteran's service-connected right knee disability are 
addressed by the relevant criteria as discussed above.  

In this regard, it is also pointed out that the assignment of 
a 10 percent schedular disability rating for instability, and 
separate 10 percent schedular disability ratings for painful 
limitation of motion with degenerative arthritis shows that 
the Veteran has functional impairment that is significant.  
The currently assigned ratings also contemplate that there is 
commensurate industrial impairment as a result of the 
Veteran's service-connected right knee disability.  See also, 
38 C.F.R. § 4.1 (2009) (noting that the percentage ratings 
represent as far as can be practically determined the average 
impairment in earning capacity resulting from service-related 
diseases and injuries and their residual conditions in 
civilian occupations).  Moreover, there is no evidence of 
frequent periods of hospitalization related to the Veteran's 
service-connected right knee disability.  Therefore, the 
Board finds that the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); 
see also, Bagwell v. Brown, 9 Vet. App. 237 (1996). 
 
In summary, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 10 
percent under Diagnostic Code 5261 (limitation of extension) 
for any period of time covered by this appeal prior.  
However, resolving all doubt in the Veteran's favor, the 
Veteran is entitled to separate 10 percent disability ratings 
for recurrent instability as well as painful limitation of 
flexion due to degenerative joint disease of the right knee 
for the entire period of time covered by this appeal. 

In reaching these conclusions, the Board has applied the 
benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996). 

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the Veteran and his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.

The VCAA duty to notify was satisfied in this case by way of 
a letter sent to the Veteran in November 2006 that fully 
addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  In particular, the 
Veteran was advised to submit evidence that his service-
connected disability increased in severity.  For example, the 
Veteran was encouraged to submit a statement from a doctor 
that contained physical and clinical findings, results of 
laboratory tests or x-rays, statements from other individuals 
who were able to describe from personal knowledge and 
observations the way in which the Veteran's disability became 
worse, and VA or private treatment records which documented 
ongoing treatment for his disability.  

The RO provided additional notice at that same time of the 
information and evidence needed to establish a disability 
rating and effective date for the disability on appeal 
pursuant to the Court's decision in Dingess.  For instance, 
the Veteran was informed to submit evidence showing the 
nature and severity of his condition, the severity and 
duration of the symptoms, and the impact of the condition 
and/or symptoms of the Veteran's employment.  Specifically, 
the Veteran was encouraged to submit information showing 
ongoing VA treatment, recent Social Security Administration 
decisions, statements from employers about job performance, 
lost time, or other evidence showing how the disability 
affected his ability to work.  The Veteran was also notified 
that he could submit lay statements from individuals who 
witnessed how the disability affected him.  The Veteran was 
also notified to provide any information or evidence not 
previously of record that pertained to the Veteran's level of 
disability or when it began.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The Veteran's service treatment and post-service treatment 
records have been obtained.  The Veteran was also afforded a 
VA examination in connection with the current claim.  
Accordingly, the Board finds that VA has complied, to the 
extent required, with the duty-to-assist requirements found 
at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


	(CONTINUED ON NEXT PAGE)



ORDER

A disability rating in excess of 10 percent for right knee 
strain based on limitation of extension is denied.

A separate 10 percent disability rating, but not higher, for 
recurrent instability of the right knee is granted for the 
entire period of time covered by the appeal, subject to the 
law and regulations governing payment of monetary benefits.  
 
A separate 10 percent disability rating, but not higher, for 
painful limitation of flexion of the right knee is granted 
for the entire period of time covered by the appeal, subject 
to the law and regulations governing payment of monetary 
benefits.  



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


